Citation Nr: 0426259	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-22 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for hypertension.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (the RO).  



Procedural history

The veteran served with the Philippine Commonwealth Army from 
December 28, 1941 to January 1, 1942 and with the Regular 
Philippine Army from August 14, 1945 to November 5, 1945.

The veteran filed an initial claim of entitlement to service 
connection for hypertension in May 2000.  In a January 2002 
rating decision, the RO denied the claim.  The veteran was 
notified of this decision and of his appeal rights by letter 
from the RO dated January 24, 2002.  He did not appeal.

In March 2003, the RO received from the veteran what it 
considered a request to reopen the hypertension claim based 
on new and material evidence.  Accompanying the request were 
additional medical records from the Vito Cruz Medical Center 
(VCMC) regarding treatment for hypertension in 1959.   In a 
March 2003 rating decision, the RO refused to reopen the 
claim on the ground that new and material evidence had not 
been submitted.  The veteran disagreed with the March 2003 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in August 2003.

Issues not on appeal

In January 2000, the RO received the veteran's claim of 
entitlement to service connection for ischemic heart disease.  
In May 2000, the RO received a completed VA Form 21-526 from 
the veteran which included an additional claim of entitlement 
to service connection for pulmonary tuberculosis.  In a 
January 2002 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for ischemic 
heart disease and pulmonary tuberculosis.

In April 2002, the veteran filed a notice of disagreement 
with regard to the ischemic heart disease claim; he did not 
disagree with the RO's decision denying entitlement to 
service connection for pulmonary tuberculosis.  After a 
statement of the case (SOC) was issued in July 1992, the 
veteran failed to timely file a substantive appeal (VA Form 
9) with regard to his claim for entitlement to service 
connection for ischemic heart disease.  

The veteran thus failed to perfect appeals as to the issue of 
his entitlement to service connection for ischemic heart 
disease and pulmonary tuberculosis.  Accordingly, the Board 
is without jurisdiction to consider those issues and they 
will be discussed no further herein.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2003); see also Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105, the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  In an unappealed rating decision in January 2002, the RO 
denied the veteran's claim of entitlement to service 
connection for hypertension.

2. The evidence associated with the claims file subsequent to 
the RO's January 2002 rating decision does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The RO's January 2002 decision denying service connection 
for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2003).

2. Since the RO's January 2002 final decision, new and 
material evidence has not been received, and therefore the 
claim of entitlement to service connection for hypertension 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for 
hypertension.  As explained in greater detail below, as an 
initial matter the Board must determine whether new and 
material evidence has been received which is sufficient to 
reopen his previously-denied claim.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) held in Quartuccio that the 
notice provisions of the VCAA apply to cases, such as this, 
in which a claimant seeks to reopen a previously denied 
claim.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  Crucially, the RO 
informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated July 2003.  This 
letter advised the veteran of the provisions relating to the 
VCAA, to include advising him of the need to provide new and 
material evidence showing that his hypertension was related 
to his military service.  The definition of new and material 
evidence was also outlined.  Additionally, the veteran was 
advised that VA would attempt to obtain medical records from 
Federal agencies identified by the veteran.  He was also 
informed that he could provide VA authorization to obtain any 
private medical records by completing the appropriate forms 
(VA Form 21-4142), copies of which were enclosed with the 
letter.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of this claims 
(by rating decision in March 2003).  See Pelegrini v. 
Principi,  
17 Vet. App. 412 (2004).  The Board notes, however, that the 
veteran submitted additional medical evidence from Dr. V.B. 
and Dr. R.F. following receipt of the July 2003 VCAA notice 
letter.  Additional personal statements from the veteran were 
also received.  The additional statements from the veteran 
were considered by the RO in the July 2003 SOC and the 
additional medical evidence was considered in the September 
and October 2003 SSOCs.  Thus, any concerns expressed by the 
Court in Pelegrini as to adjudication of the claim before 
issuance of VCAA have been rectified by the subsequent re-
adjudication of the claim.  Therefore, there is no prejudice 
to the veteran in proceeding to consider the claim on the 
merits.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that the veteran was provided 
with ample opportunity to submit evidence and argument in 
support of his claim, to engage the services of a 
representative and to appear at a personal hearing if he so 
desired.  See 38 C.F.R. § 3.103 (2003).  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R.
§ 3.303 (2003).

For certain chronic disorders, including cardiovascular 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence. Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156(a)].  Because the veteran filed his current 
claim to reopen in March 2003, the current version of the 
regulation is operative.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided upon the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. 
App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual Background

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  In this case, the last final denial is the 
unappealed January 2002 RO rating decision.

The "old" evidence

At the time of the January 2002 rating decision, the evidence 
of record included the veteran's service medical records, 
which are negative for any diagnosis or finding of 
hypertension.  Blood pressure readings during service wee 
128/78 and 114/72.  
[For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 9 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2003).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).]

The evidence of record in January 2002 also included 
treatment records from Dr. R.F. indicating multiple diagnoses 
of hypertension from February 2000 to January 2001.  A 
January 2000 letter from Dr. A.C. acknowledged that he too 
had treated the veteran for hypertension.

The January 2002 RO decision

In January 2002, the RO denied the claim for service 
connection for hypertension.  The basis for that decision was 
that the evidence of record did not establish in-service 
incurrence of hypertension and did not purport to show a 
relationship between the veteran's military service or any 
incident thereof and any current disability.

As discussed in the Introduction, was veteran was notified of 
that decision and of his appeal rights by letter from the RO.  
He did not appeal.

The additionally submitted evidence

The evidence added to the record since the January 2002 
rating decision consists of an October 2003 letter from Dr. 
V.B., June 1959 and May 1983 VCMC treatment records, February 
2000 to January 2001 treatment records from Dr. R.F., and 
correspondence from the veteran.  This evidence will be 
analyzed below.

Analysis

In essence, the RO in January 2002 denied the veteran's claim 
because two of the three Hickson elements (in service disease 
[to include within the one year presumptive period after 
service) and medical nexus, were lacking.

The unappealed January 2002 decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As explained above, 
the veteran's claim for service connection for hypertension 
may only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2003).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received (i.e. after 
January 2002) evidence bears directly and substantially upon 
the specific matters under consideration, namely whether 
hypertension was incurred in service and/or whether 
hypertension is related to the veteran's military service.

The Board observes that treatment records from Dr. R.F. were 
previously of record when the RO considered the claim in 
January 2002.  These are, therefore, duplicative of evidence 
already of record and they do not constitute new and material 
evidence within the meaning of 38 C.F.R. § 3.156.

While the remainder of the medical evidence may be considered 
"new" in that it was not of record at the time of the January 
2002 RO decision, it is not "material".  The October 2003 
letter from Dr. V.B. states that the veteran was seen in 1955 
for complaints of "on and off rises [in] blood pressure," 
but is silent as to an actual diagnosis of hypertension.  [It 
is again noted that isolated high blood pressure readings do 
not necessarily constitute a diagnosis of hypertension.  See  
38 C.F.R. § 3.104; see also Rabideau, supra.]   Even more 
significantly, even if the veteran had been diagnosed with 
hypertension in 1955, this diagnosis would have placed the 
onset of the disorder some ten years after discharge and 
would not have served to causally relate hypertension to 
service, including during the presumptive period after 
service.

Medical records received from VCMC are similarly not material 
in that they reflect a diagnosis of hypertension in 1959, 
more than a decade after service.  They contain nothing that 
would indicate that hypertension was incurred in service and 
contain no statement that would serve to etiologically relate 
the currently diagnosed hypertension to the veteran's period 
of service.

The Court has held that medical evidence which merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence.  See Cornele v. 
Brown,  
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994).  Therefore, the additional medical evidence does 
not raise the possibility of substantiating the claim.

The veteran contends in correspondence to the RO in May 2003  
that "since 1945 up to [sic] present my sickness is 
recurrent in nature".  To the extent that the veteran is 
contending his current hypertension began during or due to 
service, this is duplicative of similar contentions raised in 
the past and is therefore not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, it is now well-established that a layperson without 
medical training, such as the veteran, is not qualified to 
render an opinion regarding medical matters such as diagnosis 
and etiology of cardiovascular disorders.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court specifically noted 
that "[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

Thus, the evidence submitted after January 2002 continues to 
show a current diagnosis of hypertension; however, Hickson 
element (1) had previously been satisfied, and that element 
was not in dispute.  The additionally received evidence still 
does not tend to establish in-service incurrence of 
hypertension, element (2), and does not purport to show a 
relationship between the veteran's military service and the 
current diagnosis of hypertension, element (3).  As explained 
above, both of these elements were lacking at the time of the 
January 2002 decision. The additionally received evidence 
does not address these missing elements and thus does not 
raise the possibility of substantiating the claim.  See 38 
C.F.R. § 3.156 (2003); see also Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000), [a veteran seeking disability benefits 
must establish a connection between service and the claimed 
disability].

In short, for reasons and bases expressed above the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for hypertension is 
unsuccessful.  The recently submitted evidence is not new and 
material, the claim of service connection for hypertension is 
not reopened and the benefit sought on appeal remains denied.



Additional comment

As discussed above, there is no duty on the part of VA to 
further assist the veteran in the development of his claim in 
the absence of a reopened claim.  The Board views its 
discussion above as sufficient to inform the veteran of the 
elements necessary to reopen his claim.  See Graves v. Brown, 
8 Vet. App. 522, 524 (1996).


ORDER

New and material evidence has not been received which is 
sufficient to reopen the previously denied claim of 
entitlement to service connection for hypertension.  The 
claim remains denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



